DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed October 18, 2022. Claims 2, 4-6, 14-19 were previously withdrawn. 
Regarding Applicant’s arguments for rejoining claim 2, the limitations recited in claim 2 appear only to describe the species depicted in Fig. 5A, ¶61. There is no antecedence for the external threading corresponding to a thread in the bone plate in the elected embodiment of Figs. 7. However, the specification provides antecedence for the housing defining external threading in ¶69 as noted by Applicant. Therefore, claim 1 reads on the elected species and will be examined accordingly, but claim 2 will remain withdrawn.
As such, claims 1, 3, 7-13, 20 remain under consideration in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the anchoring member".  There is insufficient antecedent basis for this limitation in the claim. Examiner evaluated the claim as reciting “the first anchoring member”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-10, 12, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bramlet (US 5976139).
Regarding claim 1, Bramlet discloses a fixation device (10 | 210) for stabilizing fractured bone portions comprising: a bone plate (20) having at least one opening (36); a housing (22 |222) having a proximal end adapted to be secured to the bone plate (FIG. 2 | FIGS. 40-42), a distal end opposite the proximal end and a bore (66) extending between the proximal and distal ends, the housing defining a longitudinal axis and external threading (at distal end, FIG. 2); a compression screw (110 | 282) being at least partially disposed within the bore of the housing and selectively moveable through the bore, the compression screw including external threading (114 | 296); and a first anchoring member (60 | 260) coupled to the compression screw and configured to transition between a first condition (FIG. 5 | FIG. 40) in which a portion of the first anchoring member has a first distance from the longitudinal axis and a second condition (FIG. 6 | FIG. 42) in which the portion of the first anchoring member has a second distance from the longitudinal axis by engaging with the external threading of the compression screw (FIGS. 5-6 | col. 20 ll. 7-28), the second distance being greater than the first distance, wherein the portion of the first anchoring member transitions from the first condition to the second condition to allow the portion of the first anchoring member to engage bone and assist in axially and rotationally securing the fractured bone portions (FIGS. 1-2 | FIGS. 40-42).  
Regarding claim 3, Bramlet discloses the device of claim 1, wherein the anchoring member comprises a plurality of prongs (260, FIGS. 40-42) biased radially outward with respect to a longitudinal axis of the compression screw (col. 18 ll. 35-49).  
Regarding claim 7, Bramlet discloses the device of claim 1, wherein the housing is a barrel having a sidewall defining a first slot (where pin protrudes from housing) axially located between the proximal end and the distal end of the barrel.  
Regarding claim 8, Bramlet discloses the device of claim 7, wherein the portion of the first anchoring member is sized and configured to extend through the first slot when transitioning from the first condition to the second condition (FIGS. 1-2, 40-42).  
Regarding claim 9, Bramlet discloses the device of claim 7, wherein the compression screw defines a second slot (where second pin protrudes from housing) axially located between the proximal end and the distal end of the barrel.  
Regarding claim 10, Bramlet discloses the device of claim 9, further comprising a second anchoring member (60 | 260) coupled to the compression screw, a portion of the second anchoring member being sized and configured to extend through the second slot when the second anchoring member is positioned radially adjacent the second slot (FIGS. 1-2, 40-42).    
Regarding claim 12, Bramlet discloses the device of claim 10, wherein the second slot is circumferentially distanced from the first slot, and the second anchoring member is circumferentially distanced from the first anchoring member (FIGS. 1-2, 40-42).  
Regarding claim 20, Bramlet discloses the device of claim 1, wherein the first anchoring member transitions from the first condition to the second condition by axially moving a second portion (threaded portion) of the anchoring member (FIGS. 5-6).
Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, Bramlet discloses a fixation device (10 | 210) for stabilizing fractured bone portions comprising: a bone plate (20) having at least one opening (36); a housing (22 |222) having a proximal end adapted to be secured to the bone plate (FIG. 2 | FIGS. 40-42), a distal end opposite the proximal end and a bore (66) extending between the proximal and distal ends, the housing defining a longitudinal axis and external threading (at distal end, FIG. 2); a compression screw (110 | 282) being at least partially disposed within the bore of the housing and selectively moveable through the bore, the compression screw including external threading (114 | 296); and a first anchoring member (60 | 260) coupled to the compression screw and configured to transition between a first condition (FIG. 5 | FIG. 40) in which a portion of the first anchoring member has a first distance from the longitudinal axis and a second condition (FIG. 6 | FIG. 42) in which the portion of the first anchoring member has a second distance from the longitudinal axis by engaging with the external threading of the compression screw (FIGS. 5-6 | col. 20 ll. 7-28), the second distance being greater than the first distance, wherein the portion of the first anchoring member transitions from the first condition to the second condition to allow the portion of the first anchoring member to engage bone and assist in axially and rotationally securing the fractured bone portions (FIGS. 1-2 | FIGS. 40-42), wherein the housing is a barrel having a sidewall defining a first slot (where pin protrudes from housing) axially located between the proximal end and the distal end of the barrel, wherein the compression screw defines a second slot (where second pin protrudes from housing) axially located between the proximal end and the distal end of the barrel, further comprising a second anchoring member (60 | 260) coupled to the compression screw, a portion of the second anchoring member being sized and configured to extend through the second slot when the second anchoring member is positioned radially adjacent the second slot (FIGS. 1-2, 40-42).    However, the prior art, alone or in combination, fails to teach wherein the second slot is proximal to the first slot, and the second anchoring member is proximal to the first anchoring member.  
Regarding claim 13, Bramlet discloses a fixation device (10 | 210) for stabilizing fractured bone portions comprising: a bone plate (20) having at least one opening (36); a housing (22 |222) having a proximal end adapted to be secured to the bone plate (FIG. 2 | FIGS. 40-42), a distal end opposite the proximal end and a bore (66) extending between the proximal and distal ends, the housing defining a longitudinal axis and external threading (at distal end, FIG. 2); a compression screw (110 | 282) being at least partially disposed within the bore of the housing and selectively moveable through the bore, the compression screw including external threading (114 | 296); and a first anchoring member (60 | 260) coupled to the compression screw and configured to transition between a first condition (FIG. 5 | FIG. 40) in which a portion of the first anchoring member has a first distance from the longitudinal axis and a second condition (FIG. 6 | FIG. 42) in which the portion of the first anchoring member has a second distance from the longitudinal axis by engaging with the external threading of the compression screw (FIGS. 5-6 | col. 20 ll. 7-28), the second distance being greater than the first distance, wherein the portion of the first anchoring member transitions from the first condition to the second condition to allow the portion of the first anchoring member to engage bone and assist in axially and rotationally securing the fractured bone portions (FIGS. 1-2 | FIGS. 40-42).  However, the prior art, alone or in combination, fails to teach wherein wherein a first end of the first anchoring member is coupled to a first connector and a second end of the first anchoring member is coupled to a second connector, wherein transitioning from the first condition to the second condition includes the first connector axially moving relative to the second connector.  
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The newly presented rejection was necessitated by the amendments to the claims of October 18, 2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775